Case 4:03-cr-00055-MAC-DDB Document 80-4 Filed 05/18/21 Page 1 of 2 PageID #: 306




                       IN THE UNITED STATES DISTRICT COURT
                          THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  UNITED STATES OF AMERICA,                 §
  Plaintiff,                                §
                                            §
        v.                                  §      COURT NO. 4:03CR00055-001
                                            §
  WELLS FARGO,                              §
  Garnishee-Defendant,                      §
       and                                  §
  HASSAN ABDALLAH,                          §
  Judgment-Defendant.                       §

              NOTICE OF GARNISHMENT AND INSTRUCTIONS
              TO THE ABOVE-NAMED JUDGMENT-DEFENDANT:

        YOU ARE HEREBY NOTIFIED that a garnishment was issued based

  upon a judgment entered against you on April 8, 2004, and the garnishment was

  served on Wells Fargo, Garnishee-Defendant, and it is believed that the

  Garnishee-Defendant may have property of yours in their custody, possession or

  control.

        YOU ARE FURTHER NOTIFIED that, unless within twenty (20) days from

  the date of receipt of the answer of the Garnishee-Defendant, you file a written

  objection to explain why you think these funds are exempt from execution under

  federal law and request a hearing, a court order will be entered attaching the

  funds or property and the funds or property will be applied against the judgment

  owed to the United States of America.

        Any objection that you file to contest the garnishment must be filed in the

  office of the Clerk of the United States District Court, Eastern District of Texas, at
Case 4:03-cr-00055-MAC-DDB Document 80-4 Filed 05/18/21 Page 2 of 2 PageID #: 307




  101 East Pecan Street, Room 216, Sherman, Texas 75090. The objection must

  state your reasons for believing that this property is not subject to attachment by

  the United States of America. A copy of the objection or other pleadings must also

  be served on: (1) the United States Attorney for the Eastern District of Texas, 110

  North College, Suite 700, Tyler, Texas 75702, and (2)Wells Fargo, Garnishee-

  Defendant, Attention: Legal Order Processing, MAC D1111-01A, Charlotte, North

  Carolina 28201.

        YOU MAY WISH TO CONSULT A LAWYER FOR ADVICE AS TO THE

  MEANING OF THIS NOTICE. If you hire an attorney to represent you in this

  proceeding, your attorney should electronically file any objection with the United

  States District Clerk, Sherman Division. Instructions for electronic filing may be

  obtained by telephoning the United States District Clerk at: 903-892-2921.

  Instructions are also available at www.txed.uscourts.gov.


                                         Respectfully submitted,


                                         NICHOLAS J. GANJEI
                                         ACTING UNITED STATES ATTORNEY

                                         /s/ Robert Austin Wells
                                         Robert Austin Wells
                                         Assistant United States Attorney
                                         State Bar No. 24033327
                                         110 N. College, Suite 700
                                         Tyler, Texas 75702
                                         Tel: (903) 590-1400
                                         Fax: (903) 590-1437
                                         Email: robert.wells3@usdoj.gov
